— Appeal by defendant from an order of the Supreme Court, Kings County (Pincus, J.), rendered October 12,1979, which denied his application to be resentenced pursuant to section 60.09 of the Penal Law. Appeal dismissed. No appeal lies from an order denying a motion for resentence pursuant to section 60.09 of the Penal Law (see People v De Jesus, 54 NY2d 447, mot for rearg den 55 NY2d 1038; People v Stephens, 55 NY2d 778; People v Campolo, 92 AD2d 872; People v Nieves, 91 AD2d 644; People v Rivera, 87 AD2d 656). Titone, J. P., Gibbons, O’Connor and Rubin, JJ., concur.